DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This office action is in response to Applicant's amendment filed on February 16, 2021. By the Amendment, the Applicants have amended claims 21, 25, and 40; cancelled claim 23 and adds new claim 41. Claims 21-22 and 24-41 are pending in the present application.			


Response to Arguments
3. 	Applicant’s arguments filed February 16, 2022 with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 

Allowable Subject Matter
4. 	Claims 21-22, and 24-41 are allowable over the prior art of record. 

				Reasons for Allowance
5.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a technique for monitoring or controlling continuous stochastic processes based on discrete samples and other events in time series data. The closest prior art resembling applicant’s invention are Angell et al (U.S. Patent No. 8,831,972, hereinafter “Angell) in view of Robert (A Project Risk Metric). Angell teaches a process that analyzes the patterns of events to identify risk assessment factors for a customer. The process dynamically performs a risk assessment analysis using the risk assessment factors for the customer to generate a risk assessment score for the customer in real-time. Robert teaches a risk metric management system that provides management visibility into project uncertainty in an organization that manages multiple projects. 
However, the combination of Angell and Robert fails to teach or suggest.
 forming a first training dataset from the datasets; training, with one or more processors, based on the plurality of entity logs, a predictive machine learning model to predict whether an entity, from the plurality of entities, characterized by a set of inputs to the model will engage in an action in the future, wherein the trained model is configured to make predictions based on the plurality of entity logs related to the entity; and storing, with one or more processors, the trained predictive machine learning model in memory; and storing, with one or more processors, the plurality of risk indices in memory” as recited in independent claims 21 and 41. 
 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claim 22, and 24-41 these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 21 and 40. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623